
	

114 S893 IS: Energy Productivity Innovation Challenge Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 893
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Warner (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish an Energy Productivity Innovation Challenge  (EPIC) to assist energy policy innovation
			 in the States to
  promote the goal of doubling electric and thermal energy productivity by
  January 1, 2030.
	
	
 1.Short titleThis Act may be cited as the Energy Productivity Innovation Challenge Act of 2015 or the EPIC Act of 2015.
 2.PurposeThe purpose of this Act is to assist energy policy innovation in the States to promote the goal of doubling electric and thermal energy productivity by January 1, 2030.
 3.DefinitionsIn this Act: (1)Energy productivityThe term energy productivity means, in the case of a State or Indian tribe, the gross State or tribal product per British thermal unit of energy consumed in the State or tribal land of the Indian tribe, respectively.
			(2)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)StateThe term State has the meaning given the term in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202).
			4.Phase 1:
		Initial allocation of grants to States
			(a)In
 generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue an invitation to States to submit plans to participate in an electric and thermal energy productivity challenge in accordance with this section.
			(b)Grants
				(1)In
 generalSubject to section 7, the Secretary shall use funds made available under section 8(b)(1) to provide an initial allocation of grants to not more than 25 States.
 (2)AmountThe amount of a grant provided to a State under this section shall be not less than $500,000 nor more than $1,750,000.
				(c)Submission of
 plansTo receive a grant under this section, not later than 90 days after the date of issuance of the invitation under subsection (a), a State (in consultation with energy utilities, regulatory bodies, and others) shall submit to the Secretary an application to receive the grant by submitting a revised State energy conservation plan under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).
			(d)Decision by
		Secretary
 (1)BasisThe Secretary shall base the decision of the Secretary on an application submitted under this section on—
 (A)plans for improvement in electric and thermal energy productivity consistent with this Act; and
 (B)other factors determined appropriate by the Secretary, including geographic diversity.
 (2)RankingThe Secretary shall—
 (A)rank revised plans submitted under this section in order of the greatest to least likely contribution to improving energy productivity in the State; and
 (B)provide grants under this section in accordance with the ranking and the scale and scope of a plan.
					(e)Plan
 requirementsA plan submitted under subsection (c) shall provide—
 (1)a description of the manner in which—
 (A)energy savings will be monitored and verified and energy productivity improvements will be calculated using inflation-adjusted dollars;
 (B)a statewide baseline of energy use and potential resources for calendar year 2010 will be established to measure improvements;
 (C)the plan will promote achievement of energy savings and demand reduction goals;
 (D)public and private sector investments in energy efficiency will be leveraged with available Federal funding; and
 (E)the plan will not cause cost-shifting among utility customer classes or negatively impact low-income populations; and
 (2)an assurance that—
 (A)the State energy office required to submit the plan, the energy utilities in the State participating in the plan, and the State public service commission are cooperating and coordinating programs and activities under this Act;
 (B)the State is cooperating with local units of government, Indian tribes, and energy utilities to expand programs as appropriate; and
 (C)grants provided under this Act will be used to supplement and not supplant Federal, State, or ratepayer-funded programs or activities in existence on the date of enactment of this Act.
 (f)UsesA State may use grants provided under this section to promote—
 (1)the expansion of policies and programs that will advance industrial energy efficiency, waste heat recovery, combined heat and power, and waste heat-to-power utilization;
 (2)the expansion of policies and programs that will advance energy efficiency construction and retrofits for public and private commercial buildings (including schools, hospitals, and residential buildings, including multifamily buildings) such as through expanded energy service performance contracts, equivalent utility energy service contracts, zero net-energy buildings, and improved building energy efficiency codes;
 (3)the expansion of residential policies and programs designed to implement best practice policies and tools for residential retrofit programs that—
 (A)reduce administrative and delivery costs for energy efficiency projects; (B)encourage streamlining and automation to support contractor engagement; and
 (C)implement systems that encourage private investment and market innovation; (4)the establishment or expansion of incentives in the electric utility sector to enhance demand response and energy efficiency, including consideration of additional incentives to promote the purposes of section 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)), such as appropriate, cost-effective policies regarding rate structures, grid improvements, behavior change, combined heat and power and waste heat-to-power incentives, financing of energy efficiency programs, data use incentives, district heating, and regular energy audits; and
 (5)leadership by example, in which State activities involving both facilities and vehicle fleets can be a model for other action to promote energy efficiency and can be expanded with Federal grants provided under this Act.
				5.Phase 2:
		Subsequent allocation of grants to States
 (a)ReportsNot later than 18 months after the receipt of grants under section 4, each State (in consultation with other parties described in subsection (b)(3)(F)) that received grants under section 4 may submit to the Secretary a report that describes—
 (1)the performance of the programs and activities carried out with the grants; and
 (2)in consultation with other parties described in subsection (b)(3)(F), the manner in which additional funds would be used to carry out programs and activities to promote the purposes of this Act.
				(b)Grants
				(1)In
 generalNot later than 180 days after the date of the receipt of the reports required under subsection (a), subject to section 7, the Secretary shall use amounts made available under section 8(b)(2) to provide grants to not more than 6 States to carry out the programs and activities described in subsection (a)(2).
 (2)AmountThe amount of a grant provided to a State under this section shall be not more than $15,000,000.
 (3)BasisThe Secretary shall base the decision of the Secretary to provide grants under this section on—
 (A)the performance of the State in the programs and activities carried out with grants provided under section 4;
 (B)the potential of the programs and activities described in subsection (a)(2) to achieve the purposes of this Act;
 (C)the desirability of maintaining a total project portfolio that is geographically and functionally diverse;
 (D)the amount of non-Federal funds that are leveraged as a result of the grants to ensure that Federal dollars are leveraged effectively;
 (E)plans for continuation of the improvements after the receipt of grants under this Act; and
 (F)demonstrated effort by the State to involve diverse groups, including—
 (i)investor-owned, cooperative, and public power utilities;
 (ii)local governments; and
 (iii)nonprofit organizations.
						6.Allocation of
		grants to Indian tribes
			(a)In
 generalNot later than 30 days after the date of enactment of this Act, the Secretary shall invite Indian tribes to submit plans to participate in an electric and thermal energy productivity challenge in accordance with this section.
			(b)Submission of
 plansTo receive a grant under this section, not later than 90 days after the date of issuance of the invitation under subsection (a), an Indian tribe shall submit to the Secretary a plan to increase electric and thermal energy productivity by the Indian tribe.
			(c)Decision by
		Secretary
				(1)In
 generalNot later than 90 days after the submission of plans under subsection (b), the Secretary shall make a final decision on the allocation of grants under this section.
 (2)BasisThe Secretary shall base the decision of the Secretary under paragraph (1) on—
 (A)plans for improvement in electric and thermal energy productivity consistent with this Act;
 (B)plans for continuation of the improvements after the receipt of grants under this Act; and
 (C)other factors determined appropriate by the Secretary, including—
 (i)geographic diversity; and (ii)size differences among Indian tribes.
 (3)LimitationAn individual Indian tribe shall not receive more than 20 percent of the total amount available to carry out this section.
				7.Administration
			(a)Independent
 evaluationTo evaluate program performance and effectiveness under this Act, the Secretary shall consult with the National Research Council regarding requirements for data and evaluation for recipients of grants under this Act.
			(b)Coordination
		with State energy conservation programs
				(1)In
 generalGrants to States under this Act shall be provided through additional funding to carry out State energy conservation programs under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
				(2)Relationship to
		State energy conservation programs
					(A)In
 generalA grant provided to a State under this Act shall be used to supplement (and not supplant) funds provided to the State under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
					(B)Minimum
 fundingA grant shall not be provided to a State for a fiscal year under this Act if the amount of funding provided to all State grantees under the base formula for the fiscal year under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is less than $50,000,000.
					(c)Voluntary
 participationThe participation of a State in a challenge established under this Act shall be voluntary.
			8.Authorization
		of appropriations
			(a)In
 generalThere is authorized to be appropriated to carry out this Act $100,000,000 for the period of fiscal years 2016 and 2017.
 (b)AllocationOf the total amount of funds made available under subsection (a)—
 (1)30 percent shall be used to provide an initial allocation of grants to States under section 4;
 (2)61 percent shall be used to provide a subsequent allocation of grants to States under section 5;
 (3)4 percent shall be used to make grants to Indian tribes under section 6; and
 (4)5 percent shall be available to the Secretary for the cost of administration and technical support to carry out this Act.
 9.OffsetSection 422(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(f)) is amended—
 (1)in paragraph (3), by striking and after the semicolon at the end; and (2)by striking paragraph (4) and inserting the following:
				
 (4)$200,000,000 for each of fiscal years 2013 through 2015; (5)$150,000,000 for each of fiscal years 2016 and 2017; and
 (6)$200,000,000 for fiscal year 2018..
			
